     Case 4:12-cv-01811 Document 178 Filed on 05/24/19 in TXSD Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

FRANEK OLSTOWSKI and                   ATOM         §
INSTRUMENT CORPORATION,                             §
                                                    §
       Plaintiffs,                                  §
                                                    §      Civil Action No. 4:12-cv-01811
v.                                                  §
                                                    §
                                                    §
PETROLEUM ANALYZER COMPANY, L.P.,                   §
     Defendant.                                     §

                            PLAINTIFFS’ NOTICE OF APPEAL

TO THE HONORABLE DISTRICT JUDGE:

       NOTICE IS HEREBY GIVEN that Plaintiffs, FRANEK OLSTOWSKI and ATOM

INSTRUMENT CORPORATION, hereby appeal to the United States Court of Appeals for the Fifth

Circuit from the Award of Fees (Doc. 174), which was signed on April 25, 2019 but entered on April

26, 2019.

                                                Respectfully submitted,

                                                HOOVER SLOVACEK LLP

                                                By: /s/ Dylan B. Russell
                                                      JOSEPH O. SLOVACEK
                                                      State Bar No. 18512300
                                                      DYLAN B. RUSSELL
                                                      State Bar No. 24041839
                                                      5051 Westheimer Rd., Suite 1200
                                                      Houston, Texas 77056
                                                      Tel: (713) 977-8686
                                                      Fax: (713) 977-5395

                                                CO-COUNSEL FOR PLAINTIFFS




111655\00014\01323505.WPD 1
     Case 4:12-cv-01811 Document 178 Filed on 05/24/19 in TXSD Page 2 of 2




                                               MATTHEWS LAWSON JOHNSON &
                                               JOSEPH, PLLC

                                                   Guy E. Matthews
                                                   State Bar No. 132700
                                                   Attorney-in-Charge
                                                   Terry B. Joseph
                                                   State Bar No. 11029500
                                                   David M. Lodholz
                                                   State Bar No. 24070158
                                                   2000 Bering Drive, Suite 700
                                                   Houston, Texas 77057
                                                   Phone: 713.355.4200
                                                   Fax: 713.355.9689

                                               LEAD COUNSEL FOR PLAINTIFFS




                               CERTIFICATE OF SERVICE

       I hereby certify that on this, the 24th day of May, 2019, a true and correct copy of the
foregoing document was served via ECF to all counsel of record.


                                                   /s/ Dylan B. Russell
                                                   Dylan B. Russell




111655\00014\01323505.WPD 1                   2
